Title: October 1788
From: Washington, George
To: 




Wednesday 1st. day. Thermometer at 56 in the Morning—56 at Noon and 56 at Night. Cloudy morning with the Wind at No. East. Lowering afterwards till about 2 Oclock when it began to Rain & continued to do so pretty steadily till bedtime—probably all night.
Visited all the Plantations. In the Neck—The Fodder not being dry enough to take in, the People were employed in pulling up the Blackeye pease by the Roots. Seven plows were at work in No. 9.
At Muddy hole—all the hands with the Cart were at Dogue run.
At Dogue run—Seven plows were at Work. All the other hands (that were well) with those from Muddy hole were turning flax.
At Frenchs—the hands of the Plantation, with those from the Ferry, were turning flax & getting Poles & forks for a fodder House.
At the Ferry—Six plows were at Work. The other hands, except one or two who were about their fodder house were as above, at French’s.
 


Thursday 2d. Thermometer at 53 in the Morning—62 at Noon and 62 at Night. Morning very thick & cloudy with the Wind at No. Et.—Clear afterwards and tolerably pleasant.
Rid to the Plantations at Muddy hole, Dogue Run, Frenchs and the Ferry.
At the first—All the hands were still at Dogue run—also the Plows.
At Dogue run—in the forenoon the hands (with those of Muddy hole) were employed about a cross fence betwn. fields No. 5 & 6—Afterwards in opening & spreading the fodder. Six Plows only were at work here.
At Frenchs—The Plows & people were, in the forenoon, working at the Ferry. In the Afternoon the latter were engaged about their fodder House except 3 who went to Dogue run.
At the Ferry—Six Plows were at Work. The other hands (with those from Frenchs) were in the forenoon making & compleating

the Fence between fields No. 3 & 4. In the afternoon they were opening and turning their fodder.
Yesterday before the Rain fell, & partly while it was falling I sowed 19 Rows of the Yellow bearded Wheat between the Rows of the Mangel Wurzel & those of the Carrots—placing the grains about one inch apart.
 


Friday 3d. Thermometer at 56 in the morning 64 at Noon and 64 at Night. Clear & pleasant Morning with the Wind still at No. Et. Cloudy in the afternoon with appearances of Rain.
Went with Mrs. Washington to Abingdon, to visit Mrs. Stuart who was sick.
 


Saturday 4th. Thermometer at 60 in the Morning—64 at Night and 63 at Night. Raining till about 9 or 10 Oclock with the Wind Easterly. Cloudy all the rest of the day. Towards dusk the wind shifted to the No. Wt. and it grew cool.
At Abingdon still.
 


Sunday 5th. Thermometer at 50 in the Morning—58 at Noon and 56 at Night—Cool, the Wind being at No. Wt. in the morning—North & a little Easterly afterwards with appears. of Rain.
Returned home after breakfast and reached it about 11 ock.
 


Monday 6th. Thermometer at 50 in the Morning—52 at Noon and 52 at Night. Morning very heavy with the Wind a little to the Eastward of North. About Noon it began to sprinkle rain and in the Afternoon (towards Night) it set in to close raining with but little wind and continued so through the night.
Rid to the Plantations at the Ferry, French’s, Dogue run and Muddy hole.
At the Ferry—Six plows were at work which was done much better since the rain. Some of the hands were stacking blades and the rest were at work at French’s.
At French’s—all hands were pulling blades from the Corn from which the tops were taken on Saturday last.
At Dogue Run—Seven plows were at Work. All the other hands were getting in and securing fodder.
At Muddy hole. The Plows were at Dogue Run. The other hands were repairing a fence through the Swamp which incloses field No. 4 untill it began to Rain—after which they began to thresh.
 



Tuesday 7th. Thermometer at 50 in the Morning—54 at Noon and 50 at Night—Wind at No. Et. with unceasing tho remitting rain till Noon and very cloudy the remaing. part of the day.
Did not stir from home.
 


Wednesday 8th. Thermometer at 55 in the Morning—65 at Noon and 63 at Night. A very thick fog till nine Oclock—after which the Sun came out and it was very pleasant till about Noon when there was Sun shine and clouds alternately afterwards—Wind at So. Wt. in the morning which veered more to the northward afterwards.
Rid to the Plantations at Muddy hole, Dogue run, Frenchs & the Ferry.
At Muddy hole, after pulling up the Early (or Carolina) Pease, the hands about Noon, went to Dogue run to assist about their fodder.
At Dogue run—The people were opening & spreading the fodder. 7 Plows were at work and the Cart as that of Muddy hole, Frenchs and the Ferry also were, were carting brick wood at the New Barn.
At French’s—After opening the Tops, the People were employed in taking up the Flax which had been spread and was supposed to be rotten enough.
Sent Mr. Lear to Alexandria to day on business.
 


Thursday 9th. Thermometer at 58 in the Morning—63 at Noon and 63 at Night. Clear calm, warm and remarkably pleasant all day. Towards night a light breeze came up from the Eastward.
Visited all the Plantations. In the Neck—the People having pulled up all the Pease that were planted in Hills had begun to dig the Irish Potatoes between the Corn rows in order to Sow Rye. The Carts and Waggon were getting in the Pease and one man was cutting down with a scythe those Pease which had been sown in Broadcast. Six plows were plowing the grd. where the Pease grew in Hills for wheat & 1 pr. of dble. harrows covering it, but finding the ground to work very loose & mellow I directed what remained unplowed of the ground to be sowed before plowing that the Wheat might be plowed in—the harrows to follow after; first as the plows run, & then to cross; that the ground might be made level and fit for the reception of Seeds.
From Muddy hole, all the hands had gone to Dogue run.
At Dogue run—Two Carts, and all the other hands were employed

in getting in the Fodder which they finished doing in the evening.
With the Ditchers, House People &ca. the Flax at this place was taken up tied in bundles, and heaped to be Housed.
At French’s—all hands, together with those from the Ferry were employed in and about the fodder, and sending to the Mansion House the rotted Flax.
At the Ferry—the People were aiding as above at French’s.
Cut the young bay Stallion Colts which (at first) were designed for stud Horses—the one rising 3 & the other 2 Years old. Also cut 3 sorrel & a black colt from frenchs. One of the first must have been 3 years old last spring—another of them 2 years old and the third one year old. The black was two years old last Spring.
The Revd. Mr. Keith, and Doctr. Craik dined here and went away afterwards.
 


Friday 10th. Thermometer at 57 in the Morning—57 at Noon and 57 at Night. Wind at No. Et. all day and very cloudy. After dark it rained pretty briskly for some time.
Rid to the Plantations at the Ferry, Frenchs & Dogue run.
It was this day, and not yesterday, that the above Horses were cut.
At the Ferry the hands were assisting about the Fodder. At French’s—all hands were engaged about the Fodder.
At Dogue run—after having got all the Flax which had been taken up the overnight into the Tobacco Ho. the People assisted by those of Muddy hole set about taking up the Irish Potatoes in order to prepare the ground for Wheat. 7 Plows at Work.
 


Saturday 11th. Thermometer at 62 in the Morning—68 at Noon and 68 at Night. Clear with the Wind at No. Wt. all day, and not unpleasant.
Rid to all the Plantation’s. In the Neck—Seven Plows and a harrow were at Work in the Pease grd. by the Barn which by Night would be sowed with Wheat. On the South side of this field  bushls. of the Wh. English Seed Wheat was sown. Next to this (a small space being left) was a Wheat sent me by Mr. Jno. Barns—about 3½ bushels and the residue of the grd. was sown with Wheat raised on the Plantation 19½ bushels. The other hands were turning Pease and digging Irish Potatoes. Of the latter, from 23 rows comprehended between the first & last Carrot Rows were taken 135 Bls. & put into the Corn Ho.

From Muddy hole—all hands were gone to Dogue R.
At Dogue run—The whole force were employed (except the Plows) in getting up & carrying in Potats. Seven Plows were at work.
At French’s—The hands of the Plantation, with those of the Ferry, were employed about the fodder; finished at this Place with the House gang & Ditchers, cuttg. down the Pease which had been sown in Broadcast in field No. 6 but, though some of them had been cut down more than a week none were dry enough to stack, or put away.
At the Ferry—Six plows (as usual) were at work in field No. 3 which was nearly broke up.
Cut at the Mann. Ho. to day—the 2 Working Stallions from Frenchs; 1 Year old Mule Colt; 3 Mule Colts of this Spring; and 1 horse Colt belonging to the Black Mare at Frenchs and likewise a spring (sorrel colt with a blaze face) at Dogue run, & one in the Neck.
Mr. Hunter and a Captn. Oudebards (a French Gentleman from the West Inds.) dined here to day and returned to Alexandria in the Evening.
 


Sunday the 12th. Thermometer at 55 in the Morning—70 at Noon and 66 at Night. Wind at West in the Morning—abt. No. Wt. at Noon and So. Wt. at Night. Clear warm and pleasant all day.
A Mr. Whiting of Berkeley, on his way from Gloucester (with a letter from Mr. Francis Willis Junr.) called here—& dined, after which he proceeded to Alexandria. This Gentleman was requested to inform Mr. Willis, in answer to his letter to me—dated 24th. of Septr. last—that if the sum for which he sold the Negroes (of which Mrs. Washington the Widow of my deceased Brother Saml. Washington died possessed, & by Will gave to her Son, by him, to whom I am heir) with Interest thereon from the time of her death and my interest therein commenced that I shall neither reclaim the Negros—nor give him any trouble for the illegality of the Act of disposing of them.

   
   
   Francis Willis, Jr. (1744–1797), of Whitehall, Gloucester County, was the executor of the will of his sister-in-law, Susannah Perrin Holding (Holden) Washington, fifth wife of Samuel Washington. In her will Susannah bequeathed five slaves supposedly given to her by her brother to her only son, John Perrin Washington (1781–1784). When the son died a short time after his mother’s death, Willis sold the slaves for £240 not realizing that they were to pass to GW. Willis’s letter of 24 Sept. 1788 was the second one that he sent to GW apologizing for his error and asking for instructions on settling

   the matter (DLC:GW). GW requested the £240, not for his own use, but for the use of Samuel Washington’s daughter Harriot who had been left only a pittance by her father. However, it was later discovered that Susannah Washington had no legal title to the five slaves, her brother having failed to make a proper conveyance. Her estate actually included only one slave left to her by her mother. For that slave GW agreed to take £100 from Willis, a sum which was to be applied to the “immediate support” of Harriot (Willis to GW, 4 Aug. 1793, DLC:GW; GW to Willis, 25 Oct. 1793, ViMtvL).



 


Monday 13th. Thermometer at 56 in the Morning—65 at Noon and 64 at Night. Clear and very pleasant all day with the wind Southerly.
Rid to all the Plantations and to Majr. Geo. Washingtons to give him, at his request, my opinion respecting the spot on which to place his Houses.
In the Neck—The Plows began to put in Rye in the Corn ground—the Pease in Broad cast not being removed from the ground, so as to admit the Sowing of Wheat—Turning the Pease which had been pulled up by the Roots in order to cure & Stack them—Pulling Pumpkins and threshing Oats.
Muddy hole hands at Dogue run—the Cart belonging to that place drawing Pease together at French to Stack.
At Dogue Run—Seven Plows were at Work and would, by dinner time, finish (with what was plowed in the Spring) breaking up field No. 7 for Corn next year. The Cart was drawing Rails to fence the Hay Stacks in the middle & upper Meadow. All the other hands, with those from Muddy hole were digging Irish Potatoes. From the short Rows between the first Carrot row on the West side of the Field & the Woods 126½ bushls. of Potatoes were dug. At French’s. Two Carts, and all the hands of that & the Ferry Plantation were employed about the Fodder—the Ferry men excepted. The House gang were employed at this place in curing, getting up, & Stacking the Pease which had been cut here.
The Ditchers went into the Neck to cutting the broadcast Pease there.
At the Ferry 5 Plows only were at Work.

	
   
   the spot on which to place his houses: George Augustine Washington began to build a house on the Clifton’s Neck property a few years later to house his growing family, but after his death in 1793 Fanny discontinued the construction (GW to Anthony Whitting, 9 Dec. 1792 and 3 Mar. 1793, DLC:GW).



 


Tuesday 14th. Thermometer at 60 in the Morning—64 at Noon and 64 at Night. Wind Southerly with great appearances of Rain all the forenoon but clear afterwards.

Rid to the Ferry, Frenchs, and Dogue run Plantations.
At the Ferry, only 5 plows were at Work. The driver of the other got hurt. The other hands were at French’s.
At French’s, two Carts and all the hands were about the Fodder. Stirring the Pease at this place with the small gang about the Mann. House. 3 Men began to ditch below Manleys houses up to the Ferry road.
At Dogue run—Two Plows and a harrow began to put in Wheat among the Corn (from whence the Potatoes were taken) on the west side of field No. 5. The other 4 Plows began on the South side of No. 3 to break it up for Spring grain next year. All the other hands with those from Muddy hole were digging Potatoes.
A Mr. Brown clerk to Mr. Hartshorn came here on business of the Potomk. Company.
 


Wednesday 15th. Thermometer at 60 in the morning—65 at Noon and 63 at Night. Morning clear and calm.
Visited all the Plantations. In the Neck—the Mowers having cut down all the Pease (in broad Cast) in field No. 8 were employed in cuttg. down the grass and Weeds where the flax grew in order that it might be spread and rot. The Hoe People were digging Potatoes, chopping in Rye and wd. go to getting the Pease from field No. 8 in order that Wheat might be sowed therein. Seven plows and two harrows were employed in putting in Rye.
The Muddy hole people were employed with their Plows at D.R. as usual.
At Dogue run—Four Plows were breaking up field No. 3 and three others were plowing in Wheat, but finding more plows necessary for the latter purpose two from the former were added. All the others were digging Potatoes—of which, between the Easternmost and Westernmost Carrot rows came 198½ Bushels from 34 Rows.
At Frenchs—about 1 Oclock—the last of the blades were pulled and some of the Pease ground in field No. 6 got in order for plowing in Wheat.
At the Ferry—5 plows were at work and would by Night compleat breaking up field No. 3. The other hands were at Work at Frenchs.
Colo. Carrington and Mr. Robt. Purviance of Baltimore, and Mrs. Jenifer and Miss Wagener came here to dinner and stayed all Night.


   
   Robert Purviance (d. 1806) and his brother Samuel Purviance, Jr., were prominent merchants and civic leaders in Baltimore for many years. Born in

Ireland, they settled in Baltimore during the 1760s and soon established a prosperous distillery and shipping business. They were active in local Presbyterian affairs and in revolutionary politics. In 1788 Samuel was captured by Indians while on an expedition to the Ohio Country and was never seen again. About this time Robert’s fortunes were declining. On 19 May 1789 he wrote GW soliciting a minor post in the Baltimore naval office (DLC:GW). GW appointed him to the position and in 1794 he became collector of the port, an office he retained until his death (SCHARF [2]J. Thomas Scharf. The Chronicles of Baltimore; Being a Complete History of “Baltimore Town” and Baltimore City from the Earliest Period to the Present Time. Baltimore, 1874., 54, 299; Md. Hist. Mag., 42 [1947], 27n, 61 [1966], 350, 63 [1968], 16, 71 [1976], 296–99).



   
   miss wagener: probably one of the daughters of Peter Wagener (d. 1798): Sinah, Mary Elizabeth, Ann, or Sarah (Sally). Mary Elizabeth later married her cousin William Grayson (1766–1806) of Prince William County (GRAYSON“The Grayson Family.” Tyler’s Quarterly Historical and Genealogical Magazine 5 (1923–24): 195–208, 261–68., 263; King, Abstracts of WillsJ. Estelle Stewart King. Abstracts of Wills and Inventories, Fairfax County, Virginia, 1742–1801: With Rent Rolls for 1761 and 1774. 2d ed. Baltimore, 1978., 62).



 


Thursday 16th. Thermometer at 55 in the Morning—70 at Noon and 68 at Night. Clear morning & day with the Wind pretty fresh from So. Wt.
After breakfast Mrs. Jenifer Miss Wagener and Mr. Purviance went away. Colo. Carrington and myself rid to the Ferry, French’s and D. R. Plantations and to the New Barn.
At the Ferry the hands were assisting at Frenchs in getting in the Fodder. The 3 plows belonging to the Plantation were breaking up the head lands in field No. 3.
At Frenchs—Two Plows began to cover Wheat in the Pease ground in field No. 6. All the other hands were about the fodder.
At Dogue run—Five Plows and Harrows were covering Wheat in the Corn ground—and two breaking up in field No. 3. All the other hands of this & Muddy hole Plantation were employed in this work also, & digging Potatoes. Turned the Mare & Colts yesterday into the upper Meadows which were opened to field No. 6.
 


Friday 17th. Thermometer at 57 in the Morning—72 at Noon and 71 at Night. Clear and calm in the Morning. Pleasant all day.
Colo. Carrington going away after breakfast—I vis[i]ted all the Plantns.
In the Neck—All the Plows were stopped to tread out Wheat and all the hands were employed about the same.
From Muddy hole all the hands were at Dogue run.
At Dogue run—some hands from the Ferry had joined those of Muddy hole & this place in digging Potatoes, and putting in Wheat. Ordered the two Ploughs which were breaking up in field No. 3 for Spring grain to join those in the Corn field, in order to expedite the Sowing of Wheat.
At French’s—5 plows and harrows were putting in Wheat on the Pease ground. The other hands were getting in and securing the

Fodder. The Ditch would be nearly finished this Evening—the Pease turning with the House gang.
At the Ferry—Five hands were stacking blades and doing other odd jobbs.
 


Saturday 18th. Thermometer at 60 in the Morning—70 at Noon and 70 at Night. Cloudy morning with great appearances of Rain all the forenoon and a little sprinkle of it—but clear warm and pleasant in the Afternoon.
Went up to Alexandria agreeably to a summons to give evide. in the Suit between the Estate of Mr. Custis & Robt. Alexander, but the latter not appearing nothing was done & I returned home to dinner.
 


Sunday 19th. Thermometer at 60 in the Morning—60 at Noon—and 58 at Night. Wind at No. Et. in the Morning & cloudy which it continued to be all day & at Night began to rain.
Mr. OKelly the Dancing Master Mr. O’Kelly the Lawyer, Mrs. O’Conner of Alexandria—Mrs. Peake & her Son Harry & her Nephew Eaglan Dined here, all of whom except Mrs. O’Conner went away after it.

	
   
   Eliza Harriet O’Connor, wife of the John O’Connor who had visited GW 3 Feb. 1788, opened an academy for young ladies in Alexandria earlier this year and tried unsuccessfully to induce GW to serve as one of the school’s official visitors (Eliza H. O’Connor to GW, 17 June 1788, and GW to Eliza H. O’Connor, 20 June 1788, DLC:GW). She was now preparing to leave Alexandria to join her husband, who, she said, had obtained a public office and superintendency of an academy in Edenton, N.C. Wishing to reopen her own school in Edenton, Mrs. O’Connor asked GW to give her a letter of introduction to North Carolina’s governor, Samuel Johnston, a request that GW refused on grounds that he did not know Governor Johnston and had never corresponded with him (Eliza H. O’Connor to GW, 7 Oct. 1788, and GW to Eliza H. O’Connor, 17 Oct. 1788, DLC:GW). However, GW did permit her to come to Mount Vernon for “advice upon some matters of very material consequence” concerning her decision to leave town, a decision of which her students’ parents did not approve (Eliza H. O’Connor to GW, 18 Oct. 1788, DLC:GW). Mrs. O’Connor did soon leave Alexandria, but if she went to Edenton, she probably did not stay there long; her husband by the fall of 1789 was at Georgetown, Md., still professing his intention to publish his history of the Americas (John O’Connor to GW, 5 Oct. 1789, DNA:PCC, Item 78; O’BRIENMichael J. O’Brien. George Washington’s Associations with the Irish. New York, 1937., 45).


	
   
   eaglan: apparently one of the several sons of Mrs. Peake’s sister Sarah Stonestreet Edelen of Prince George’s County, Md. (BRUMBAUGHGaius Marcus Brumbaugh. Maryland Records: Colonial, Revolutionary, County and Church, from Original Sources. 2 vols. 1915 and 1928. Reprint. Baltimore, 1975., 59; see main entry for 9 May 1770).



 


Monday 20th. Thermometer at 49 in the Morning—54 at Noon and 54 at Night. Much Rain (with the wind high from No. Et.)

fell in the Night and continued to do so until past Noon when it moderated and towards Night entirely ceased but continued very cloudy.
At home all day.
 


Tuesday 21st. Thermometer at 54 in the Morning—54 at Noon and 54 at Night. Flying clouds all day, with the Wind very hard from the No. Wt.
Went up to Alexandria to move the Court to appoint Commissioners to settle the Accts. of the Administration of Colo. Thos. Colvills Estate to whose Will I was an Executor. Colo. Fitzgerald, Mr. William Herbert & Mr. Robt. McCrae being nominated for this purpose—any two to act—I dined at Mr. Fendalls & came home in the afternoon.
 


Wednesday 22d. Thermometer at 49 in the Morning 60 at Noon and 60 at Night. Clear all day with the Wind (especially in the Night) fresh from So. Wt. Sent Mrs. O’Conner to Alexa.
Rid to the Plantations at the Ferry, French’s & Dogue run.
At the latter, the hands from the two first except the Ferry men & Carts, together with their plows as were the Plows of Muddy were all at work digging Potatoes & plowing & Hoeing in Wheat among the Corn.
At Muddy hole—the Hoe People were pulling up their Pease wch. had been planted in Hills. They were in a manner green but the apprehension of a frost induced this Measure. Those Pease which were sent me by Colo. Spaight and planted at this place at the same were quite ripe and had been pulled great part of them many days ago—qty. of these latter about 9 bushels from about  Acres of grd. These are a very forward kind, and must be reserved for Seed.
 


Thursday 23d. Thermometer at 56 in the Morning 70 at Noon and 72 at Night. Clear, Warm & exceedingly pleasant all day, with [wind] (tho’ but little of it) at So. West.
Rid to all the Plantations. In the Neck—the Plows had, about Noon, just finished sowing the last of the Wheat in field No. 9 qty., South of the Road leading to the Creek landing,  bushels; which with a small Corner on the No. Side of the Road that had been in Homony Beans make  bushels in all in this field. This compleats the last sowing of Wheat at this Plantation. The Hoe People were digging Potatoes; & for want of having them out of the way of the Plows to be putting in Rye, these were

obliged to return to field No. 8 to breaking up till the Hoe People should get sufficiently ahead with the Potatoe digging between the Corn Rows.
At Dogue Run—the hands and Plows of all the other Plantations were at Work.
The Ditchers & Mansn. House Gang, with the Waggon & two Carts were getting in and stacking the Pease at French’s.
 


Friday 24th. Thermometer at 60 in the Morng.—75 at Noon and 75 at Night. Clear and warm with but little Wind & that Southerly.
Rid to the Ferry, Frenchs and Dogue run Plantations.
From the Ferry, the Plows were gone to French’s to put in Wheat—and the other hands except the Ferry men were at Dogue run digging Potatoes.
At Frenchs 5 plows were at Work putting in Wheat in No. 6. The other hands were at D. Run digging Potatoes.
At D. Run Seven plows and Harrows were covering Wheat among the Corn in field No. 6. All the other hands were following with the Hoes & digging Potatoes before them. Muddy hole people aiding.
 


Saturday 25th. Thermometer at 63 in the Morning—73 at Noon and 73 at Night. Clear calm & warm all day.
Rid to the Ferry, French’s and Dogue run Plantation to make a fresh distribution of the Mares Colts and other Horses that do not work but not being able to finish it the relation of it is postponed.
At these three plantations & Muddy hole—the same work precisely was going on as yesterday.
But at Frenchs, all the Wheat except the garden at, and a small spot just by, Manleys Houses was sown with Wheat—plowed & harrowed in once but some part had not received the cross harrowing.
 


Sunday 26th. Thermometer at 63 in the Morning 75 at Noon and 74 at Night. Clear, calm, warm & very pleasant.
Went to Pohick Church and returned home to dinner. Found Dr. Stuart at Mt. Vernon—who dined there & returned home afterwards.
 


Monday 27th. Thermometer at 63 in the Morning 76 at Noon and 75 at Night—Clear, calm and very warm.

Rid to all the Plantations. In the Neck 8 plows were covering Rye among the Corn. All the other hands were digging Pots. before them, or Hoeing in Rye in the Step, after them.
The hands from Muddy hole were at D. Run.
At Dogue Run, 7 Plows and Harrows were putting in Wheat as yesterday. All the other hands, consisting of those from the Ferry, Frenchs & Muddy hole, were putting in Wht. in the Step between the Corn behind the Plows—and digging Potatoes before them.
At Frenchs 5 plows and a harrow were putting in Rye, in the Middle part of field No. 6, between the newly, & first sown Wheat, at this Place.
Getting up the Hogs for killing at the Ferry, quantity 25—feeding them with Potatoes.
Made the following distribution of the Mares, Colts and Horses that do not work—viz.—
At Dogue Run in the Upper Meadows. 22 Mares, besides Doctr. La Moyeurs. For breedg. work or Sale.
In the Ferry Meadows, & fields adjoining, under the same Inclosure.
   
yrs.
Jennies	2
Washingtons horse	1	age	5
Peters Ditto	1	2	5
Stallion Colts from Mn. Ho.	2	3 & 2
The sett—viz.—4 sorrels each 2 yrs. old; 2 Horses & two Mares little or no Wh.	4	each	2
A Sorrel horse colt—oldest of French’s—W.	1	4
A Sorrel mare frm. Frhs.	1	3
A Sorrel horse—blaze face light feet & legs from French’s	1	2
A Sorrel Mare Blaze face White feet—frm. M. Hole	1	2
A Sorrl. horse colt blaze face White feet. Frhs.	1	1
A Sorrl. colt small blaze face 2 hd. feet White—Ferry	1	spring
A Bay Mare—blaze face Dogue run	1	2
A Bay do. no white D.R.	1	2
A small bay horse Colt with a very small & dim Star—D.R.	1	1

A small bay Do. from D. Run. no white	1	1
A likely bla. horse from Ferry	1	2
A bla. horse Colt with a small snip—Frhs.	1	2
A bla. or brown Mare Colt Star & near hd. foot Wh.	1	1
A Black or brown Mare Colt from Davys Mare a star & 2 hind ft. Wh.	1	Spring
A Bla. horse Colt—no white—from French	1	Spring
Doctr. La Moyeurs—a sorr.	1	1
A Black or dark bro. with a blaze face fm. Neck	1	2
In all	27

 


Tuesday 28th. Thermometer at 63 in the Morning—57 at Noon and 55 at Night. Wind pretty fresh from the No. Et. with encreasing clouds as the Sun rose. About 11 Oclock it began to rain, and continued to do so with intermission till after 2 oclock—from thence till night it remained cloudy & misty.
Rid to the Ferry, Frenchs and Dogue run Plantations.
At the first the Plows & Harrows were putting in Rye at Frenchs in field No. 6. The other hands, except the Ferry men, were at Dogue Run.
At Frenchs putting in Rye as above. The other hands were at D. Run.
At D. Run—Seven Plows and harrows were putting in Wheat and all the hands above mentioned with those of the Plantation and Muddy Ho. were digging Potatoes & covering Wheat in the Step between the Corn.
 


Wednesday 29th. Thermometer at 42 in the Morning—53 at Noon and 50 at Night. Clear morning with a frost. Wind at No. West all day & cold.
Rid to all the Plantations. In the Neck—the hands were digging Potatoes but not being able to keep way before the plows, the latter went to breaking up field No. 8. Ordered the Pumpkins at this and all the other plantations to be taken up & secured as a severe frost might be expected.
The hands from the several places were at work as yesterday.
Took up the Mangel Wurzel, or Roots of Scarcity in the Inclosure

below the Stable. Had those raised from the seeds sent me from Doctr. Rush (coming immediately from Doctr. Letsum) 48 in number—put by themselves; being of the grey or marble coloured sort. And those which approached nearly to this colour from the seed had from Mr. Peters was also put by themselves—both kinds to raise seed from for another year making together 2½ bushl. Those with red leaves, and leaves approaching nearly to this colour were laid aside for eating or giving to the Stock. The largest of these white leaved roots only weighed (after the leaves were taken of) 3 lbs. 6 oz. and altogether  lbs. filling 6 bushels.
Colo. Symm on business respecting the Affairs of Colo. Geo. Mercer and his Mortgagees came here—dined, & returned afterwards.

	
   
   John Coakley Lettsom (1744–1815) of London, a somewhat eccentric Quaker physician, corresponded with Benjamin Rush on a wide variety of subjects including, besides mangel-wurzel and medicine, the abolition of the slave trade, prison reform, and balloons. Born in the West Indies and educated at Edinburgh and Leyden, Lettsom enjoyed a large and lucrative medical practice in London, but expended much of his income on his elaborate suburban residence and various philanthropies. He was also the author of numerous medical, biographical, and philanthrophic works (RUSHL. H. Butterfield, ed. Letters of Benjamin Rush. 2 vols. Princeton, N.J., 1951., 1:313, n.1). Marble-colored mangel-wurzel was considered to be the best variety (GW to Francis Adrian Van der Kemp, 27 Sept. 1788, DLC:GW).



   
   On this date GW received, undoubtedly from Charles Simms, £7 18s. 5d., the balance due upon a bond from the estate of James Kirk of Alexandria. At the same time, he paid Simms for bringing suit for the bond and for entering an action against his neighbor Robert Alexander for a long-standing debt (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 275).



   
   The deceased George Mercer’s affairs were no longer of much concern to GW. At the beginning of the War of Independence, GW had announced that he would cease acting as one of Mercer’s trustees, and in Nov. 1782 the general court ordered all bonds and other papers in GW’s hands relating to the 1774 sale of Mercer’s lands to be turned over to James Mercer. Nevertheless, an unsuccessful attempt was made about this time to involve GW in some of the continuing legal problems of George Mercer’s estate (“The Answer of George Washington to the Bill of Complaint exhibited against him by William Owens,” 15 Feb. 1789, ViU).



 


Thursday the 30th. Thermometer at 39 in the Morning—45 at Noon and 42 at Night. Clear Morning and severe white frost. Wind at No. Wt. & cold all day.
Rid to Muddy hole, Dogue Run, Frenchs & Ferry Plantations.
At Muddy hole—the Hoe people began to dig their Irish Potatoes in field No. 3. The Plows of this place wd. finish sowing Wheat at Dogue run to day, & return & put in their own Rye.

At Dogue Run—All the Potatoes wd. be dug to day; total qty., besides scattering ones yet to pick up after the plows, 106½ bushels. Finished sowing wheat also in field No. 5 among Corn—qty. 64 Bushels.
At French’s all the Rye wd. be sown this Evening—qty.  bushels. This must be too thick, as the grd. in which it was put could not exceed  acres. The grd. for this was first plowed, then the Seed sown & harrowed in—afterwards cross harrowed.
At the Ferry (as from Frenchs) the Hoe people were all at D. Run: would return home to Night—as would the Ferry Plows from Frenchs.
Sowed the remainder of the yellow bearded Wheat adjoining the last in the enclosure below the Stable in the ground where the Irish Potatoes grew—6 Rows.
 


Friday 31st. Thermometer at 34 in the morning—45 at Noon and 44 at Night. Clear with the Wind at No. Et. in the morning and veering round got to So. Et. by Night with appearance of rain.
Finished pruning the Weeping Willows, & other Trees in the Serpentine walks front of the House and was on the point of Riding when Mr. William Fitzhugh Junr. (of Maryland) came in, about 10 Oclock—after whom, Colo. Henry Lee arrived. Both stay’d dinner and the latter all night.
Remained at home all day.

	
   
   Henry Lee was returning to his home in Westmoreland County from New York where he had been attending Congress (Lee to GW, 13 Sept. 1788, DLC:GW; GW to Lee, 22 Sept. 1788, Vi).



